Citation Nr: 1038810	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-28 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1947 to February 
1971.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The case was 
remanded by the Board for additional development in August 2008 
and March 2010 and is now ready for appellate review.   

In May 2008, the Veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  
During this hearing, the undersigned Veterans Law Judge was 
located in Washington, D.C., and the Veteran was located at the 
RO. 
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence linking a current 
respiratory disorder to service, to include exposure to asbestos 
therein. 


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 
 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2004 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim.  This letter 
specifically requested that the Veteran provide medical evidence 
showing a diagnosis of a disease caused by asbestos and 
information as to how he was exposed to asbestos in service, to 
include the locations and dates of such exposure.  

As for the duty to assist, the service treatment reports and 
private clinical reports have been obtained.  The Veteran was 
also provided a VA examination in September 2009 that included an 
opinion as to whether the Veteran had a respiratory disability as 
a result of in-service exposure to asbestos.  A search of records 
at the Maxwell Air Force Base as requested in the March 2010 
Remand was also completed with negative results and as there is 
otherwise no indication that there are additional records that 
need to be obtained that would assist in the adjudication of the 
claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB Circular 
have since been included in the VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (Jan. 31, 1997).  Also, a precedent 
opinion by VA's Office of General Counsel has discussed the 
development of asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols, using the following criteria.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  The latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Manual M21-1, Part VI, 
para. 7.21(b)(2) (Jan. 31, 1997).  An asbestos-related disease 
could develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 
124-125 (1997) (while holding that the Veteran's claim had been 
properly developed and adjudicated, the Court indicated that the 
Board should have made specific reference to the DVB Circular and 
discussed the RO's compliance with the Circular's claim-
development procedures).  With these claims, the RO must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information discussed above.  
Manual M21-1, Part VI, para. 7.21(d)(1) (Jan. 31, 1997).

The service treatment reports reflect treatment for atypical 
pneumonia in October 1951, wheezing in January 1957, and 
bronchitis in July 1961 and June 1962.  The February 1971 
separation examination did not reveal a respiratory disorder and 
the examination of the lungs and chest at that time was normal.  

At the May 2008 hearing before the undersigned, the Veteran 
testified that he was exposed to asbestos while serving aboard 
naval vessels, to include the USS Coral Sea and USS Roosevelt.  
He testified that he always slept in the top bunk directly under 
ventilation tubes that were covered in asbestos, and that he 
would awaken in the morning to a blanket covered in white from 
asbestos dust.  The service personnel records do reflect that the 
Veteran served with the USS Coral Sea and USS Franklin D. 
Roosevelt.  To the extent that all of the manual provisions for 
developing claims based on asbestos exposure were not followed, 
given the Veteran's testimony and service personnel records, the 
Board will assume for the purposes of this decision that the 
Veteran was exposed to asbestos during service.  The most common 
disease resulting from exposure to asbestos is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx and 
pharynx as well as the urogenital system (except the prostate) 
are also associated with asbestos exposure.  See Manual M21-1, 
Part VI, 7.21(a)(1).  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  See M21-1, Part VI, 
7.21(a)(3).

Notwithstanding the above, the issue in the case is whether there 
is any competent evidence showing that the Veteran has a 
pulmonary disorder which can be related to asbestos exposure 
during service or any respiratory dysfunction shown therein.  
Although there is evidence of post-service  private treatment for 
chronic obstructive pulmonary disease (See eg. January 22, 1999, 
chest x-ray and June 5, 2008, private clinical record) and sleep 
apnea (See eg. August 28, 1997, clinical note), and a June 2006 
private chest x-ray showed evidence of interstitial disease, the 
record does not reflect evidence of asbestos related pulmonary 
disease.  In this regard, a September 2009 VA examination that 
was preceded by a review of the claims file included a CT scan of 
the chest that showed no evidence of asbestos related pulmonary 
disease and resulted in the opinion by the examiner that 
Veteran's current chronic obstructive pulmonary disease and 
modest mild restriction is less likely than not related to 
asbestos exposure in the military.  A review of the remaining 
evidence does not reveal any clinical evidence or medical opinion 
linking a current respiratory disorder to service, to include 
exposure to asbestos therein.   

While the Board has considered the Veteran's assertions, 
including in sworn testimony, that he has a current respiratory 
disorder that his related to asbestos exposure in service, such 
assertions cannot be used to establish a claim as a layperson is 
not qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau.  As such 
and given the lack of any medical evidence linking a current 
respiratory disorder to service, or in-service asbestos exposure, 
the claim must be denied.  Hickson, supra.  Finally, in reaching 
this decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  
Gilbert, supra.  


ORDER

Entitlement to service connection for a respiratory disorder is 
denied.   


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


